NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

ROBERT A. DUBSKY,
Plaintiff-Appellant,

V

UNITED STATES,
Defendant-Appellee.

2011-5123

Appeal from the United States Court of Federa1
Clairns in case no. 05-CV-397, Judge Thomas C. Wheeler.

ON MOTION

ORDER

Robert A. Dubsky moves without opposition for a 30-
day extension of time, until August 17, 2012, to file his
reply brief.

Upon consideration thereof,

IT lS ORDERED THATZ

ROBERT DUBSKY V. US 2

The motion is granted.

FoR THE CoURT

SEP 0 _{  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Edward A. Zimmerman, Esq.

Douglas K. Mickle, Esq.
821 u.& courrrl)'?§\pvezxcsron

THE FEDERAL C|RCU|T
SEP 0 7 2012

JAN HOBBALY
CLERK